No Shepard’s Signal™
As of: January 13, 2021 5:12 PM Z


                                        Stoutt v. Travis Credit Union
                           United States District Court for the Eastern District of California
                                    January 12, 2021, Decided; January 12, 2021, Filed
                                               No. 2:20-cv-01280 WBS AC

Reporter
2021 U.S. Dist. LEXIS 6019 *
                                                              JUDGMENT ON THE PLEADINGS
SHAWNTEL STOUTT, Plaintiff, v. TRAVIS CREDIT                  In this putative class action, plaintiff Shawntel Stoutt
UNION, Defendant.                                             claims that defendant Travis Credit Union violated §
                                                              227(b)(1)(A)(iii) of the Telephone Consumer Protection
                                                              Act of 1991 ("TCPA"), which prohibits the use of an
                                                              automatic telephone dialing system ("ATDS") to call cell
Core Terms                                                    phones. See 47 U.S.C. § 227(b)(1)(A)(iii). Plaintiff
                                                              alleges that defendant used an ATDS to call her cell
government-debt, robocalls, severed, pleadings, courts,       phone number at least 18 times between January 24,
subject matter jurisdiction, invalidated, district court,     2019, and February 26, 2020. (See Compl. ¶¶ 20-32
remainder, telephone, void                                    (Docket No. 1).) Defendant has filed a motion for
                                                              judgment on the pleadings, arguing that the court lacks
                                                              subject matter jurisdiction over plaintiff's claim following
                                                              the Supreme Court's ruling in Barr v. American Ass'n of
Counsel: [*1] For Shawntel Stoutt, Plaintiff: Russell         Political Consultants, Inc., 140 S. Ct. 2335 (2020)
Snow Thompson, IV, LEAD ATTORNEY, Thompson                    (hereinafter AAPC).
Consumer Law Group, D106-618, Mesa, AZ.
                                                              I. Legal Standard

For Travis Credit Union, Defendant: Ryan D. Watstein,
                                                              A. Judgment on the Pleadings
PHV, LEAD ATTORNEY, PRO HAC VICE, Kabat
Chapman & Ozmer LLP, Atlanta, GA; Paul A.                     After the pleadings are closed, any party may move for
Grammatico, Kabat Chapman & Ozmer LLP, Los                    judgment on the pleadings [*2] pursuant to Federal
Angeles, CA.                                                  Rule of Civil Procedure 12(c). A motion brought under
                                                              Rule 12(c) is "functionally identical" to one brought
                                                              pursuant to Rule 12(b), and "the same standard of
                                                              review applicable to a Rule 12(b) motion applies to its
Judges: WILLIAM B. SHUBB, UNITED STATES                       Rule 12(c) analog." Dworkin v. Hustler Magazine Inc.,
DISTRICT JUDGE.                                               867 F.2d 1188, 1192 (9th Cir. 1989). "[I]f a party raises
                                                              an issue as to the court's subject matter jurisdiction on a
                                                              motion for a judgment on the pleadings, the district
                                                              judge will treat the motion as if it had been brought
Opinion by: WILLIAM B. SHUBB                                  under Rule 12(b)(1)." San Luis Unit Food Producers v.
                                                              United States, 772 F. Supp. 2d 1210, 1218 (E.D. Cal.
                                                              2011) (Wanger, J.) (citing 5C Charles Alan Wright &
                                                              Arthur R. Miller, Federal Practice and Procedure § 1367
Opinion                                                       (3d ed. 2004); Rutenschroer v. Starr Seigle Commc'ns,
                                                              Inc., 484 F. Supp. 2d 1144, 1147-48 (D. Haw. 2006)),
                                                              aff'd, 709 F.3d 798 (9th Cir. 2013).
                                                              B. Subject Matter Jurisdiction
ORDER RE DEFENDANT'S MOTION FOR

                                                     Manuel Hiraldo
                                                                                                                  Page 2 of 5
                                               2021 U.S. Dist. LEXIS 6019, *2

Federal Rule of Civil Procedure 12(b)(1) provides for                             made for emergency purposes or made
dismissal of an action for "lack of jurisdiction over the                         with the prior express consent of the called
subject matter." Federal courts are "courts of limited                            party) using any automatic telephone
jurisdiction" and "possess only that power authorized by                          dialing system or an artificial or
Constitution and statute." Kokkonen v. Guardian Life                              prerecorded [*4] voice--
Ins. Co. of Am., 511 U.S. 375, 377 (1994). "The                        ***
Constitution limits Article III federal courts' jurisdiction to
deciding 'cases' and 'controversies.'" Oklevueha Native                       (iii) to any telephone number assigned to a
Am. Church of Haw., Inc. v. Holder, 676 F.3d 829, 835                         paging service, cellular telephone service,
(9th Cir. 2012) (quoting U.S. Const. art. III, § 2). The                      specialized mobile radio service, or other radio
court's "role is neither to issue advisory opinions nor to                    common carrier service, or any service for
declare rights in hypothetical cases, but to adjudicate                       which the called party is charged for the call,
live cases or controversies consistent with the powers                        unless such call is made solely to collect a debt
granted the judiciary." Thomas v. Anchorage Equal                             owed to or guaranteed by the United States;
Rights Comm'n, 220 F.3d 1134, 1138 (9th Cir. 2000) (en
banc). The burden of establishing subject matter                  47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added).
jurisdiction lies with the party asserting jurisdiction, and
                                                                  In AAPC, the Supreme Court addressed the
courts presume a lack of [*3] jurisdiction until the party
                                                                  constitutionality of the TCPA. See 140 S. Ct. at 2335.
proves otherwise. See Kokkonen, 511 U.S. at 377;
                                                                  There, a group of political and nonprofit organizations
Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d
                                                                  sought a declaratory judgment that the government-debt
1115, 1122 (9th Cir. 2010).
                                                                  exception unconstitutionally favored debt-collection
II. Discussion                                                    speech over political and other speech in violation of the
                                                                  First Amendment. See id. at 2343. The case made its
Defendant argues that the court lacks subject matter              way to the Supreme Court, and in a fractured decision,1
jurisdiction over plaintiff's claim because it is premised        six Justices agreed that, in adding the government-debt
on a statute that was unconstitutional and ineffective at         exception to the statute in 2015, Congress had
the time of defendant's alleged phone calls. (See Def.'s          impermissibly favored debt-collection speech over
Mot. for Judgment on the Pleadings ("Def.'s Mot.") at 5-          political and other speech in violation of the First
10 (Docket No. 12).) Plaintiff responds that the TCPA             Amendment. See id. at 2343. Seven Justices agreed
was effective, at least as to defendant's activities, during      that the proper remedy for this constitutional infirmity
the relevant period. (See Pl.'s Opp'n at 9-11 (Docket No.         was to invalidate and sever the government debt
17).)                                                             exception, leaving the rest of the TCPA intact. See id.
Congress enacted the TCPA in 1991. AAPC, 140 S. Ct.
                                                                  The issue here is whether the Supreme Court's decision
at 2344. "In plain English, the TCPA prohibit[s] almost
                                                                  in AAPC [*5] forecloses federal courts from asserting
all robocalls to cell phones." Id. But in November 2015,
                                                                  subject matter jurisdiction over alleged violations of the
Congress amended the TCPA to allow robocalls made
                                                                  TCPA committed while the government-debt exception
to collect government debt (the "government debt
                                                                  was affixed to the face of the statute--that is, between
exception"):
                                                                  November 2015 and July 6, 2020. Defendant urges this


     (b) Restrictions on use of automated telephone
     equipment                                                    1 Justice Kavanaugh announced the judgment of the Court in a
                                                                  plurality opinion, which Chief Justice Roberts and Justice Alito
                                                                  joined in whole, and which Justice Thomas joined in part. See
                                                                  AAPC, 140 S. Ct. at 2343-56. Justice Sotomayor concurred in
                                                                  the judgment. See id. at 2356-57. Justice Breyer, joined by
          (1) Prohibitions
                                                                  Justices Ginsburg and Kagan, concurred in the judgment with
          It shall be unlawful for any person within the
                                                                  respect to severability, but dissented as to the plurality's
          United States, or any person outside the                application of strict scrutiny to § 227(b)(1)(A)(iii)'s content-
          United States if the recipient is within the            based distinction. See id. at 2357-63. Lastly, Justice Gorsuch
          United States--                                         issued an opinion in which he concurred in the judgment in
                                                                  part and dissented on yet other grounds, and which Justice
                 (A) to make any call (other than a call          Thomas joined in part. See id. at 2363-67.

                                                        Manuel Hiraldo
                                                                                                          Page 3 of 5
                                            2021 U.S. Dist. LEXIS 6019, *5

court to interpret AAPC as an adjudication that the            at issue in this case, the bulk of the TCPA lives on.");
entirety of § 227(b)(1)(A)(iii) was unconstitutional and       Komaiko v. Baker Techs., Inc., No. 19-cv-03795-DMR,
void until the Supreme Court severed the offending             2020 WL 5104041, at *5 (N.D. Cal. Aug. 11, 2020)
governmentdebt exception to preserve the rest of the           ("[T]he [Supreme] Court severed the government-debt
law. See Creasy v. Charter Commc'ns, Inc., Civil Action        exception [*7] from the remainder of the statute, leaving
No. 20-1199, 2020 WL 5761117, at *6 (E.D. La. Sep.             the call restriction otherwise intact. Because the
28, 2020); ("the entirety of the pre-severance version of      government-debt exception is not at issue in this case,
§ 227(b)(1)(A)(iii) is void because it itself was repugnant    the decision in [AAPC] does not impact Plaintiffs'
to the Constitution before the Supreme Court restored it       claims."). One out-of-circuit district court, citing other
to constitutional health in AAPC" (quoting Seila Law LLC       courts' assumption that the statute remains enforceable,
v. CFPB, 140 S. Ct. 2183, 2208, (2020)).                       concluded that it had jurisdiction over such claims.
                                                               Abramson v. Fed. Ins. Co., No. 8:10-cv-2523-T-60AAS,
Because federal courts lack jurisdiction over claims           2020 WL 7318953, at *3-4 (M.D. Fla. Dec. 11, 2020)
based upon unconstitutional statutes, see Ex Parte             (collecting cases).
Siebold, 100 U.S. 371, 377 (1879) ("if the laws are
unconstitutional and void, the Circuit Court acquired no       Central to the parties' arguments is a footnote in Justice
jurisdiction of the causes"), defendant argues that this       Kavanaugh's plurality opinion:
court lacks subject matter jurisdiction even over claims
based on alleged violations of the TCPAs' general                  As the Government acknowledges, although our
prohibition on robocalls that were committed while the             decision means the end of the governmentdebt
government-debt exception was appended to the law.                 exception, no one should be penalized or held
(See Def.'s Mot. at 3-4.)                                          liable for making robocalls to collect government
                                                                   debt after the effective date of the 2015
Three out-of-circuit district courts have effectively              government-debt exception and before the entry of
adopted defendant's argument, [*6] holding that AAPC               final judgment by the District Court on remand in
divests federal courts of jurisdiction over TCPA claims            this case, or such date that the lower courts
concerning robocalls made between November 2015                    determine is appropriate. On the other side of the
and the date of AAPC's issuance, even when those                   ledger, our decision today does not negate the
robocalls were not made for the purposes of collecting             liability of parties who made robocalls covered by
government debt. See Creasy, 2020 WL 5761117;                      the robocall restriction.
Lindenbaum v. Realgy, LLC, No. 1:19 CV 2862, 2020
                                                               AAPC, 140 S. Ct. at 2355 n.12 (citation omitted).
WL 6361915 (N.D. Ohio Oct. 29, 2020); Hussain v.
Sullivan Buick-Cadillac-GMC Truck, Inc., No. 5:20-cv-
                                                               Because this footnote was only joined by Chief Justice
38-Oc-30PRL, 2020 WL 7346536 (M.D. Fla. Dec. 11,
                                                               Roberts and Justice Alito, it is non-binding [*8] dicta.
2020).
                                                               See id. at 2342. However, this court agrees with the
                                                               other district courts in this circuit that have addressed
On the other side of the ledger, the two district courts in
                                                               this issue that Justice Kavanaugh's statement is
this circuit that have addressed the question have
                                                               ultimately persuasive--in other words, that AAPC "does
effectively held the opposite--that the TCPA remains
                                                               not negate the liability of parties who made robocalls
enforceable, at least against non-government debt
collectors, as to calls made between November 2015             covered by the robocall restriction." See Shen, 2020 WL
and July 6, 2020. See Shen v. Tricolor Cal. Auto Grp.,         7705888, at *4 ("Because Justices Sotomayor, Breyer,
                                                               Ginsburg, and Kagan joined in the judgment on
LLC, No. CV 20-7419 PA (AGRx), 2020 WL 7705888
                                                               severability, they did not expressly join the portion of
(C.D. Cal. Dec. 17, 2020); Trujillo v. Free Energy Sav.
                                                               Justice Kavanaugh's opinion containing footnote 12. As
Co., LLC, No. 5:19-cv-0272-MCS-SP, 2020 U.S. Dist.
                                                               such, Justice Kavanaugh's resolution of the issue may
LEXIS 239730 (C.D. Cal. Dec. 21, 2020).
                                                               not be binding on this Court, but it is persuasive.");
Several other district courts in this circuit have assumed     Trujillo, 2020 U.S. Dist. LEXIS 239730, at *6.
that the constitutionally inoffensive portion of the statute
remains viable as to these calls. See, e.g., Canady v.         This conclusion follows from the fact that the Supreme
                                                               Court specifically declined to strike down the TCPA's
Bridgecrest Acceptance Corp., No. CV-19-04738-PHX-
                                                               entire robocall ban, as requested by the AAPC plaintiffs.
DWL, 2020 WL 5249263, at *5 (D. Ariz. Sep. 3, 2020)
                                                               AAPC, 140 S. Ct. at 2343 ("the entire 1991 robocall
("Although [AAPC] struck down a part of the TCPA not
                                                               restriction should not be invalidated" (emphasis added)).

                                                     Manuel Hiraldo
                                                                                                              Page 4 of 5
                                          2021 U.S. Dist. LEXIS 6019, *8

Instead, seven Justices concluded that "the 2015            Mosley, 408 U.S. 92 (1972)). Though the state
government-debt exception must be invalidated and           legislature had amended the ordinance after the
severed from the remainder of the statute." See id. at      defendant's conviction, the Court held that the
2343. By severing and invalidating only the government-     conviction must be vacated because the statute in place
debt exception, "rather than razing whole statutes or       at the time had made an impermissible distinction
Acts of Congress," the Court ensured that the TCPA's        between labor picketing and other types of peaceful
original robocall ban would [*9] remain in effect,          picketing. See id.
including as to calls placed between 2015 and 2020.
See id.                                                     Defendant's reliance on Grayned is misplaced. Because
                                                            the Court did not have occasion to sever the offending
Contrary to defendant's assertions, judicial severance of   portion from the remainder of the statute (as the state
a specific statutory provision does not act as a            legislature had already amended it), Grayned says
declaration that the entire statute was void and            nothing about how courts should treat alleged violations
unenforceable up until the date of the court's opinion.     of law that occurred during a period of
One of the central premises underlying the Supreme          unconstitutionality [*11] resulting from addition of an
Court's decision to sever the government-debt exception     unconstitutional statutory exception that has since been
was that "the remainder of the law is capable of            severed and invalidated. See AAPC, 140 S. Ct. at 2353;
functioning independently and thus would be fully           United States v. Jackson, 390 U.S. 570, 586 (1968)
operative as law." , 140 S. Ct. at 2353.                    (holding that defendant could still be prosecuted under
                                                            1932 Kidnapping Act, despite the fact that a 1934
Holding the entire robocall ban to be ineffective as to     amendment adding the death penalty as an available
calls made between 2015 and 2020 would improperly           punishment in certain instances rendered the Act
construe AAPC as having invalidated the entirety of §       unconstitutional for a period of time in which the
227(b)(1)(A)(iii), rather than just the government-debt     defendant's violations occurred). In fact, defendant does
exception, and thus would undermine the Court's central     not cite to a single case in which a court has determined
purpose in severing the statute. See Shen, 2020 WL          a statute to be ineffective, in whole or in part, where the
7705888, at *4. But see Creasy, 2020 WL 5761117, at         statute suffered a finite period of constitutional infirmity
*6 ("the entirety of the pre-severance version of §         bookended by periods of validity.2
227(b)(1)(A)(iii) is void because it itself was repugnant
to the Constitution before the Supreme Court restored it    In short, defendant's view of severability has no
to constitutional health in AAPC"). Supreme Court           foundation in law. Because the Supreme Court has
precedent dictates that, in cases like this, "where         invalidated and severed the government-debt exception
Congress added an unconstitutional amendment to a           from the remainder of § 227(b)(1)(A)(iii), the exception
prior law," the court must treat "the original, pre-        did not affect the remainder of the statute and the
amendment statute as the 'valid expression [*10] of         statute remains enforceable, at least against non-
legislative intent.'" AAPC, 140 S. Ct. at 2353 (quoting     government debt collectors, as to calls made between
Frost v. Corp. Comm'n of Okla., 278 U.S. 515, 526-27        November 2015 and July 6, 2020. See Frost, 278 U.S.
(1929)); see also Eberle v. Michigan, 232 U.S. 700, 704-    at 526-27; Eberle, 232 U.S. at 704-05. The court may
05 (1914) (holding that amendments to general ban on
liquor sales that exempted manufacturers of homemade
wine and cider were "mere nullities" which could not        2 Defendant    further argues that enforcing § 227(b)(1)(A)(iii) as
affect the validity of the law as a whole through their     to calls made between 2015 and 2020 would create ex post
subsequent adoption).                                       facto liability and due process issues for government-debt
                                                            collectors. (Def.'s Reply at 8-9 (Docket No. 18).) While the
Defendant cites to Grayned v. City of Rockford, 408         court acknowledges the potential due process implications of
U.S. 104 (1972), to argue that "courts must consider the    enforcing the robocall ban against government-debt collectors
facial constitutionality of the ordinance in effect when    for calls made while the government-debt exception was on
[the defendant] was arrested and convicted." Grayned,       the books, see Lindenbaum, 2020 WL 6361915, at *7
408 U.S. at 107 n.3. In Grayned, the Supreme Court          (acknowledging due process concerns), the court need not--
reversed a conviction based on an anti-picketing            and does not--decide in this Order whether government-debt
ordinance that the Court held violated the Equal            collectors are subject to liability for calls made between 2015
                                                            and 2020. Defendant is not a government-debt collector. The
Protection clause of the Fourteenth Amendment. See
                                                            due process question should properly be resolved in a
id., 408 U.S. at 107 (citing Police Dep't of Chicago v.
                                                            different case.

                                                  Manuel Hiraldo
                                                                         Page 5 of 5
                                       2021 U.S. Dist. LEXIS 6019, *11

therefore adjudicate plaintiff's TCPA claim against
defendant concerning the calls alleged in plaintiff's
complaint.

IT IS THEREFORE ORDERED [*12] that defendant's
Motion for Judgment on the Pleadings (Docket No. 12)
be, and the same hereby is, DENIED.

Dated: January 12, 2021

/s/ William B. Shubb

WILLIAM B. SHUBB

UNITED STATES DISTRICT JUDGE


  End of Document




                                               Manuel Hiraldo
